Exhibit 10.3

OUTERWALL INC.

2011 INCENTIVE PLAN

RESTRICTED STOCK AWARD NOTICE

Outerwall Inc. (the “Company”) hereby grants to you a Restricted Stock Award
(the “Award”) for shares of the Company’s Common Stock under the Company’s 2011
Incentive Plan (the “Plan”). The Award is subject to all the terms and
conditions set forth in this Restricted Stock Award Notice (the “Award Notice”)
and in the Restricted Stock Award Agreement and the Plan, which are incorporated
into the Award Notice in their entirety.

 

Participant:    Erik E. Prusch Grant Date:    Number of Shares Subject to the
Award (the “Shares”):    Fair Market Value Per Share on Grant Date:    Vesting
Schedule:   

Additional Terms/Acknowledgement: You acknowledge receipt of, and understand and
agree to, the Award Notice, the Restricted Stock Award Agreement and the Plan.
You further acknowledge that as of the Grant Date, the Award Notice, the
Restricted Stock Award Agreement and the Plan set forth the entire understanding
between you and the Company regarding the Award and supersede all prior oral and
written agreements on the subject.

 

Outerwall Inc.     PARTICIPANT

 

   

 

By:  

 

    Erik E. Prusch Title:  

 

   

Attachments:

1. Restricted Stock Award Agreement



--------------------------------------------------------------------------------

OUTERWALL INC.

2011 INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

Pursuant to your Restricted Stock Award Notice (the “Award Notice”) and this
Restricted Stock Award Agreement (this “Agreement”), Outerwall Inc.
(the “Company”) has granted you a Restricted Stock Award (the “Award”) under its
2011 Incentive Plan (the “Plan”) for the number of shares of the Company’s
Common Stock indicated in your Award Notice. Capitalized terms not defined in
this Agreement but defined in the Plan have the same definitions as in the Plan.

The details of the Award are as follows:

 

1. Vesting

The Award will vest and no longer be subject to forfeiture according to the
vesting schedule set forth in the Award Notice (the “Vesting Schedule”). Shares
subject to the portion of the Award that has vested and is no longer subject to
forfeiture according to the Vesting Schedule are referred to herein as “Vested
Shares.” Shares subject to the portion of the Award that has not vested and
remains subject to forfeiture under the Vesting Schedule are referred to herein
as “Unvested Shares.” The Unvested Shares will vest (and to the extent so vested
cease to be Unvested Shares remaining subject to forfeiture) in accordance with
the Vesting Schedule (the Unvested and Vested Shares are collectively referred
to herein as the “Shares”).

 

2. Termination of Service; Change of Control

2.1 Unless the Committee determines otherwise prior to your Termination of
Service, all Unvested Shares will immediately be forfeited to the Company upon
your Termination of Service without payment of any consideration to you.

2.2 In the event of a Change of Control that is a Company Transaction in which
the Award is converted, assumed for or replaced by the Successor Company, the
Award shall automatically become fully vested and cease to be subject to
forfeiture in the event your employment or service relationship with the
Successor Company should terminate (a) in connection with the Company
Transaction or (b) subsequently within two (2) years following such Company
Transaction, unless such employment or service relationship is terminated by the
Successor Company for Cause or by you voluntarily without Good Reason (as
defined below). For purposes of this Section 2.2, a termination of your
employment or service relationship by the Company without Cause after the date
on which the Company has entered into a definitive agreement to effect a Change
of Control that is a Company Transaction but prior to the date on which such
Company Transaction occurs will be deemed to be a termination of your employment
or service relationship immediately after the Company Transaction.



--------------------------------------------------------------------------------

“Good Reason” means the occurrence of any of the following events or conditions
and the failure of the Successor Company to cure such event or condition within
45 days after receipt of written notice from you:

(a) a diminution in your annual base salary and/or target bonus;

(b) a diminution in your authority, duties or responsibilities;

(c) a relocation of your principal place of employment to a location more than
50 miles from the Bellevue metropolitan area, except for required travel on the
Successor Company’s business to an extent substantially consistent with your
duties and responsibilities; or

(d) any other action or inaction by the Successor Company that constitutes a
material breach by the Successor Company of its obligations to you under the
Plan.

 

3. Consideration for Award

The Company acknowledges your payment of full consideration for the Award in the
form of services previously rendered and/or services to be rendered hereafter to
the Company (in either case, in an amount equal to no less than the aggregate
par value of the Shares).

 

4. Securities Law Compliance

4.1 You represent and warrant that you (a) have been furnished with a copy of
the Plan and all information which you deem necessary to evaluate the merits and
risks of receipt of the Shares, (b) have had the opportunity to ask questions
and receive answers concerning the information received about the Shares and the
Company, and (c) have been given the opportunity to obtain any additional
information you deem necessary to verify the accuracy of any information
obtained concerning the Shares and the Company.

4.2 You hereby agree that you will in no event sell or distribute all or any
part of the Shares unless (a) there is an effective registration statement under
the Securities Act and applicable state securities laws covering any such
transaction involving the Shares or (b) the Company receives an opinion of your
legal counsel (concurred in by legal counsel for the Company) stating that such
transaction is exempt from registration or the Company otherwise satisfies
itself that such transaction is exempt from registration.

4.3 You confirm that you have been advised, prior to your receipt of the Shares,
that neither the offering of the Shares nor any offering materials have been
reviewed by any administrator under the Securities Act or any other applicable
securities act.

4.4 You hereby agree to indemnify the Company and hold it harmless from and
against any loss, claim or liability, including attorneys’ fees or legal
expenses, incurred by the Company as a result of any breach by you of, or any
inaccuracy in, any representation, warranty or statement made by you in this
Agreement or the breach by you of any terms or conditions of this Agreement.

 

2



--------------------------------------------------------------------------------

5. Transfer Restrictions

Any sale, transfer, assignment, pledge, encumbrance, hypothecation, conveyance
in trust, gift, transfer by bequest, devise or descent, or other transfer or
disposition of any kind, whether voluntary or by operation of law, directly or
indirectly, of Unvested Shares will be strictly prohibited and void.

 

6. Book Entry Registration of Shares

The Company may issue the Shares by registering the Shares in book entry form
with the Company’s transfer agent in your name in which case the applicable
restrictions will be noted in the records of the Company’s transfer agent in the
book entry system.

 

7. Stop-Transfer Notices

You understand and agree that, in order to ensure compliance with the
restrictions referred to in this Agreement, the Company may issue appropriate
“stop-transfer” instructions to its transfer agent, if any, and that, if the
Company transfers its own securities, it may make appropriate notations to the
same effect in its own records. The Company will not be required to (a) transfer
on its books any Shares that have been sold or transferred in violation of the
provisions of this Agreement or (b) treat as the owner of the Shares, or
otherwise accord voting, dividend or liquidation rights to, any transferee to
whom the Shares have been transferred in contravention of this Agreement.

 

8. Independent Tax Advice

You acknowledge that determining the actual tax consequences to you of receiving
or disposing of the Shares may be complicated. These tax consequences will
depend, in part, on your specific situation and may also depend on other
variables not within the control of the Company. You are aware that you should
consult a competent and independent tax advisor for a full understanding of the
specific tax consequences to you of receiving or disposing of the Shares. Prior
to executing the Award Notice, you either have consulted with a competent tax
advisor independent of the Company to obtain tax advice concerning the receipt
or disposition of the Shares in light of your specific situation or you have had
the opportunity to consult with such a tax advisor but chose not to do so.

 

9. Tax Withholding

As a condition to the removal of forfeiture restrictions from your Vested
Shares, you agree to make arrangements satisfactory to the Company for the
payment of any federal, state, local or foreign withholding tax obligations that
arise either upon receipt of the Shares or as the forfeiture restrictions on any
Shares lapse. You may satisfy such withholding obligation by any of the
following means or a combination thereof: (a) tendering a cash

 

3



--------------------------------------------------------------------------------

payment to the Company, (b) having the Company withhold an amount from any cash
amount otherwise due or become due from the Company to you, (c) having the
Company withhold a number of shares of the Company’s Common Stock that would
otherwise become vested under this Agreement (up to the employer’s minimum tax
withholding rate) or (d) surrendering to the Company already owned shares of the
Company’s Common Stock (up to the employer’s minimum required tax withholding
rate). Notwithstanding the previous sentence, you acknowledge and agree that the
Company and any Related Company have the right to deduct from payments of any
kind otherwise due to you any federal, state or local taxes of any kind required
by law to be withheld with respect the Award. As a condition and term of the
Award, no election under Section 83(b) of the Code may be made by you or any
other person with respect to all or any portion of the Award.

 

10. General Provisions

10.1 Assignment. The Company may assign its forfeiture rights at any time,
whether or not such rights are then exercisable, to any person or entity
selected by the Company’s Board of Directors, including, without limitation, one
or more of the Company’s shareholders.

10.2 No Waiver. No waiver of any provision of this Agreement will be valid
unless in writing and signed by the person against whom such waiver is sought to
be enforced, nor will failure to enforce any right hereunder constitute a
continuing waiver of the same or a waiver of any other right hereunder.

10.3 Cancellation of Shares. If the Company or its assignees exercises the
Company’s forfeiture rights in accordance with the provisions of this Agreement,
then, from and after such time, the person from whom such Shares are to be
forfeited will no longer have any rights as a recipient of such Shares, such
Shares will be deemed forfeited in accordance with the applicable provisions of
this Agreement, and the Company or its assignees will be deemed the owner and
recipient of such Shares, whether or not any certificates therefor have been
delivered as required by this Agreement.

10.4 Undertaking. You hereby agree to take whatever additional action and
execute whatever additional documents the Company may deem necessary or
advisable in order to carry out or effect one or more of the obligations or
restrictions imposed on either you or the Shares pursuant to the express
provisions of this Agreement.

10.5 Agreement Is Entire Contract. This Agreement and the Award Notice
constitute the entire contract between the parties hereto with regard to the
subject matter hereof and supersede all prior oral and written agreements on the
subject. This Agreement and the Award Notice are made pursuant to the provisions
of the Plan and will in all respects be construed in conformity with the express
terms and provisions of the Plan.

10.6 Successors and Assigns. The provisions of this Agreement will inure to the
benefit of, and be binding on, the Company and its successors and assigns and
you and your legal representatives, heirs, legatees, distributees, assigns and
transferees by operation of law, whether or not any such person will have become
a party to this Agreement and agreed in writing to join herein and be bound by
the terms and conditions hereof.

 

4



--------------------------------------------------------------------------------

10.7 No Employment or Service Contract. Nothing in this Agreement will affect in
any manner whatsoever the right or power of the Company, or a Related Company,
to terminate your employment or services on behalf of the Company, for any
reason, with or without Cause.

10.8 Shareholder of Record. You will be recorded as a shareholder of the Company
and will have, subject to the provisions of this Agreement and the Plan, all the
rights of a shareholder with respect to the Shares.

10.9 Counterparts. The Award Notice may be executed in two or more counterparts,
each of which will be deemed an original, but which, upon execution, will
constitute one and the same instrument.

10.10 Governing Law. To the extent not otherwise governed by the laws of the
United States, this Agreement will be construed and administered in accordance
with and governed by the laws of the State of Washington without giving effect
to principles of conflicts of law.

 

11. Section 409A

The Award is intended to be exempt from the rules of Section 409A or to satisfy
those rules, and shall be construed accordingly.

 

5